Citation Nr: 0947093	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  07-09 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date prior to March 13, 1997 for 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) with major depression.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1968 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

In October 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  A claim for service connection for a nervous disorder was 
received on August 1973.  The claim was denied in a December 
1974 rating decision.  The Veteran did not appeal the 
December 1974 decision, and it is final.

2.  An informal claim to reopen for service connection for a 
nervous disorder was received on August 19, 1976.

3.  PTSD was added to the rating schedule, effective April 
11, 1980.

4.  There was no medical evidence establishing a diagnosis of 
PTSD on April 11, 1980.   

5.  A claim for service connection for PTSD was received on 
July 27, 1981.  The RO denied the claim in August 1981.  The 
Veteran did not appeal the August 1981 decision, and it is 
final.

6.  A claim for service connection for PTSD was received on 
March 13, 1997.  A September 1997 rating decision granted 
service connection for PTSD, effective March 13, 1997.
CONCLUSION OF LAW

The criteria for an effective date prior to March 13, 1997 
for the award of service connection for PTSD have not been 
met.  38 C.F.R. § 5110 (West 2002); 38 C.F.R. 
§§ 3.114, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

An August 2005 letter informed the Veteran of the evidence 
required to substantiate his claim.  This letter advised the 
Veteran of the evidence that VA was responsible for obtaining 
and what evidence VA would assist him in obtaining.  

Regarding the duty to assist, the RO made reasonable and 
appropriate efforts to assist the veteran with the 
development of this claim.  The RO assisted the veteran by 
obtaining the service medical records and relevant post-
service medical records identified by him.  The Veteran has 
also been afforded a VA examination, from which an opinion 
was obtained.

Under these circumstances, the Board finds that the duties to 
notify and assist have been satisfied.  The Board finds that 
all necessary development and notification has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  Analysis of Claim

A.  Legal Criteria

Generally, the effective date of the grant of service 
connection is the day following separation from service, if 
the claim is received within one year of that date. 
Otherwise, the effective date is the date VA receives the 
claim.  38 U.S.C.A. 
§ 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2009).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009); Brannon 
v. West, 12 Vet. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a) (2009).  An informal claim 
must identify the benefits sought; and upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  Id. A report of 
examination or hospitalization that meets certain criteria 
will be accepted as an informal claim for an increase or to 
reopen provided the report relates to a disability that may 
establish entitlement.  38 C.F.R. § 3.157(a) (2009).  
Evidence received from a private physician or layperson will 
also be accepted as a claim when the evidence is within the 
competence of the physician or layperson and shows the 
reasonable probability of entitlement to benefits.  The date 
of receipt of such evidence will be accepted as the date of 
receipt of the claim.  38 C.F.R. § 3.157(b)(2) (2009).

If the payment of additional compensation is due to a change 
in the law or an administrative issue, the effective date of 
the increase is fixed in accordance with the facts, but is 
not earlier than the date of the change in the law.  In no 
event is the increase retroactive for more than one year from 
the date of application for the increase, or the date of 
administrative determination, whichever is earlier.  See 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  If a claim is 
reviewed at the claimant's request more than a year after the 
effective date of the law, benefits may be authorized for one 
year prior to the date of receipt of the request.  38 C.F.R. 
§ 3.114(a)(3).  However, in order for a claimant to be 
eligible for such a retroactive payment, the evidence must 
show that the claimant met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing 
law or VA issue and that such eligibility existed 
continuously from that date to the date of the claim or 
administrative determination of entitlement.  38 C.F.R. § 
3.114(a).

With regard to PTSD claims, in VAOPGCPREC 26-97, the General 
Counsel held that "an effective date prior to the date of 
claim cannot be assigned under section 3.114 unless the 
claimant met all eligibility criteria for the liberalized 
benefit on April 11, 1980, the effective date of the 
regulatory amendment adding the diagnostic code for PTSD, and 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of 
entitlement."  A "liberalizing law" is one that creates a new 
basis for entitlement to benefits, and the VA General Counsel 
has held that the addition of PTSD as a diagnostic entity in 
the schedule for rating mental disorders was a "liberalizing 
VA issue" in accordance with 38 C.F.R. § 3.114(a).  See 
VAOPGCPREC 26-97.

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. § 
1110 (West 2002). 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressors.  38 C.F.R. § 3.304(f) (2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Analysis

The Veteran had active duty service from September 1968 to 
November 1972.
Following separation from service, the Veteran initially 
submitted a claim for service connection for a nervous 
condition in August 1973.  
 
A December 1974 rating decision denied service connection for 
a nervous condition.  A  January 1975 letter advised the 
Veteran of the decision and his appellate rights.  The 
Veteran did not appeal the decision, and it is final.  
38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).

On August 18, 1976, the Veteran submitted records of 
psychiatric treatment and a written statement in which he 
inquired about the status of his claim.  The Veteran's August 
1976 letter to the RO constituted an informal claim to reopen 
because it expressed an intent to seek compensation for a 
psychiatric disability.  

 In an August 1976 letter, the RO advised the Veteran that 
the claim for service connection for a nervous condition was 
previously denied in a December 1974 rating decision.  The 
letter informed the Veteran that the December 1974 decision 
became final in the absence of an appeal.  The RO did not 
adjudicate the Veteran's claim to reopen.   

In Ingram v. Nicholson, 21 Vet. App. 232, the Court held that 
a reasonably raised claim remains pending until there is 
either a recognition of the substance of the claim in an RO 
decision from which a claimant could deduce that the claim 
was adjudicated or an explicit adjudication of a subsequent 
claim for the same disability.

On July 27, 1981, the Veteran submitted another claim to 
reopen for service connection for PTSD.  The RO denied the 
claim in August 1981.  In August 1981, the RO informed the 
Veteran that the claim was denied.  The Veteran did not 
appeal the decision, and it is final.  38 U.S.C.A. § 7105 (c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).   
The August 1981 claim was also an adjudication of the pending 
August 1976 claim because the August 1981 decision addressed 
the Veteran's prior claims for service connection for a 
nervous disorder and indicated that there was no basis for a 
change in the previous denials.  Accordingly, the August 1976 
claim did not remain pending following the August 1981 
decision denying service connection for PTSD.  

The Veteran's next claim to reopen for service connection for 
PTSD was received on March 13, 1997.  In a September 1997 
rating decision, the RO granted service connection for PTSD, 
effective March 13, 1997, the date of the Veteran's claim.   

The Board concludes that an earlier effective date for 
service connection is not warranted.  The Veteran's claim for 
service connection for a nervous disorder was denied in 
December 1974.  A claim for service connection for PTSD was 
denied in August 1981.  The Veteran did not appeal those 
rating decisions, and they became final.  The Board finds 
that an earlier effective date is not assignable based upon 
the provisions of § 3.114.  The eligibility criteria for 
service connection for PTSD were not met as of April 11, 1980 
because a diagnosis of PTSD was not established at that time.  
A diagnosis of PTSD was initially shown in VA medical records 
dated in 1997.  Accordingly, the Board concludes that the 
Veteran is not entitled to an effective date prior to March 
13, 1997  for the award of service connection for PTSD.  

ORDER

An effective date prior to March 13, 1997 the award of 
service connection for PTSD is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


